Name: 98/610/EC, Euratom: Commission Decision of 22 October 1998 setting up expert groups to assist the Commission on the content and orientation of the key actions in the field of research and technological development (notified under document number C(1998) 3120) (Text with EEA relevance)
 Type: Decision
 Subject Matter: labour market;  research and intellectual property;  EU institutions and European civil service;  European construction;  technology and technical regulations
 Date Published: 1998-10-29

 Avis juridique important|31998D061098/610/EC, Euratom: Commission Decision of 22 October 1998 setting up expert groups to assist the Commission on the content and orientation of the key actions in the field of research and technological development (notified under document number C(1998) 3120) (Text with EEA relevance) Official Journal L 290 , 29/10/1998 P. 0057 - 0060COMMISSION DECISION of 22 October 1998 setting up expert groups to assist the Commission on the content and orientation of the key actions in the field of research and technological development (notified under document number C(1998) 3120) (Text with EEA relevance) (98/610/EC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Treaty establishing the European Atomic Energy Community,Whereas, in order to achieve greater transparency in the Community's research and technological development policy and to enable it to play a more strategic role, the Commission wishes to involve all research workers (including users) more closely in its policy making;Whereas expert groups should therefore be set up to advise the Commission on the content and orientation of the key actions covered by the Council decisions on the specific programmes implementing the fifth framework programme of the European Community for research, technological development and demonstration activities (1) and the fifth framework programme of the European Atomic Energy Community for research and training activities (2) (hereinafter 'the specific programmes`); whereas, under the Decision, these key actions must, where appropriate, be grouped together for reasons relating to the nature of the topics covered;Whereas, in this connection, the role of the expert groups is to help define the overall strategy to be followed in carrying out the key actions or clusters of key actions and to deliver relevant conclusions in a completely transparent manner;Whereas, in view of the nature of the work, the members of these groups should be eminent persons, chosen from a wide range of applicants and appropriately qualified for the work in question;Whereas, furthermore, the composition of these expert groups should be representative of all those involved in research; whereas efforts should therefore be made to ensure a balanced participation of women and men;Whereas these expert groups should be set up and their remit defined,HAS DECIDED AS FOLLOWS:Article 1 The following expert groups are hereby set up:- the group on 'Health, food and environmental factors`,- the group on 'Control of infectious diseases`,- the group on 'The cell factory`,- the group on 'The ageing population`,- the group on 'Sustainable agriculture, fisheries and forestry, including integrated development of rural areas`,- the group on 'Information society`,- the group on 'Innovative products, processes and organisation`,- the group on 'Sustainable mobility and intermodality`,- the group on 'New perspectives for aeronautics`,- the advisory group on 'Land transport and marine technologies`,- the group on 'Sustainable management and quality of water` and 'Sustainable management of marine ecosystems`,- the group on 'Global change, climate and biodiversity`,- the group on 'The city of tomorrow and cultural heritage`,- the group on 'Cleaner energy systems` and 'Economic and efficient energy`,- the group on 'Improving the socio-economic knowledge base`,- the group on 'Controlled thermonuclear fusion`,- the group on 'Nuclear fission`,to advise the Commission on the content and orientation of the key actions or clusters of key actions covered by the specific programmes.Article 2 Each of the expert groups shall:- propose guidelines for defining the work programmes (including the programming of calls for proposals, the criteria for evaluating indirect RTD actions and, where possible, setting quantified or verifiable scientific and technical-economic objectives for achieving the aims of the key actions or clusters of key actions),- comment on the strategic nature and exploitation of the work to be carried out and on the analysis of the results, with a view to a possible rearrangement of the work programmes.Article 3 1. Each expert group shall be set up by the Commission so as to ensure that the groups have a balanced composition, taking account of the geographical origin and sector of origin (industry and services, research and innovation, users, public regulatory authorities and socio-economic circles) of their members. The Commission shall also endeavour to ensure, as far as possible, a balanced participation of women and men.2. The procedure for selecting members of the expert groups is set out in the Annex, together with the specific programmes, key actions and clusters of key actions to which these groups relate.Article 4 1. The members of the expert groups shall be appointed by the Commission in a personal capacity for a period of two years. This appointment may be renewed once only, for a maximum of two years.Members of the groups shall remain in office until they are replaced or until their mandate is renewed.Where a member of a group is no longer able to make an effective contribution to the work of that group, becomes a member of a programme committee or resigns, the Commission shall appoint a replacement for the remaining period of the mandate, in accordance with the procedure set out in the Annex.2. The names of the members of the expert groups shall be published in the Official Journal of the European Communities.3. Members of expert groups shall have their travelling and subsistence expenses reimbursed in accordance with the provisions in force within the Commission.4. The Commission shall appoint the Chairman and Vice-Chairman of each of the expert groups from among the members of that group. The Vice-Chairman may not be of the same geographical origin or sector of origin as the Chairman.Done at Brussels, 22 October 1998.For the CommissionÃ dith CRESSONMember of the Commission(1) COM(1998) 305 final.(2) COM(1998) 306 final.ANNEX A. Procedure for selecting members of expert groups 1. With a view to setting up the expert groups for the key actions or clusters of key actions listed in section B, the Commission shall consider the applications:- already received by the Commission under other procedures,- filed by the Member States and associated States,- received following a call for applications published in the Official Journal of the European Communities.Applications may be filed by the applicants themselves or by the bodies employing them. Applications from scientific, trade/professional or industrial organisations or from those which work in the public interest shall also be accepted provided the person proposed is in agreement.Applications must be submitted in one of the official languages of the European Communities. Applications shall include evidence of the applicant's professional experience and a high level of ability (e.g. a detailed curriculum vitae).2. For the purposes of appointing members of the expert groups, the Commission shall assess all applications in accordance with the following selection criteria:- the applicant's competence in one or more of the areas concerned,- the applicant's ability to consider scientific and technological prospects in the light of Community policy,- the applicant's devotion to duty.On the basis of this assessment, the Commission shall appoint the members of the groups in accordance with the provisions of Article 3(1) of the Decision and with section B of the Annex.The members thus appointed by the Commission may not be members of more than one group.B. Specific programmes, key actions or clusters of key actions to which the advisory groups relate >TABLE>